Citation Nr: 1118246	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of service connection for schizophrenia.

2.  Entitlement to an effective date earlier than March 28, 2005, for the grant of service connection for schizophrenia.

3.  Entitlement to an effective date earlier than March 28, 2005, for the grant of service connection for epigastric hernia, status post hernioplasty with non-erosive gastritis.


REPRESENTATION

Veteran represented by:	Marc S. Whitehead, Esq.




WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his uncle


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A September 2005 rating decision granted entitlement to service connection for schizophrenia, assigning a 100 percent disability rating, effective March 28, 2005; and granted entitlement to service connection for epigastric hernia, status post hernioplasty with non-erosive gastritis, assigning a 30 percent disability rating, effective March 28, 2005.  In June 2006, the Veteran requested an earlier effective dates for the grants of service connection.  In a September 2006 rating decision, the RO denied entitlement to earlier effective dates.  In January 2007, the Veteran filed a notice of disagreement with the effective dates assigned.  A statement of the case was issued in May 2007, and a substantive appeal was received in June 2007.

A March 2008 rating decision proposed to sever service connection for schizophrenia, and a November 2008 rating decision severed service connection for schizophrenia, effective February 1, 2009.  A notice of disagreement was received in December 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in February 2010.

The Veteran testified at a RO hearing in October 2008, and the Veteran, his spouse, and his uncle testified at a RO hearing in March 2009.  The transcripts have been translated to English and are of record.  


FINDINGS OF FACT

1.  The grant of service connection for schizophrenia was not clearly and unmistakably erroneous, and the severance of service connection for schizophrenia was improper.

2.  In September 1971, the Board denied entitlement to service connection for schizophrenic reaction.

3.  A December 1984 rating decision denied entitlement to service connection for gastritis; the Veteran did not file a notice of disagreement.

4.  In a May 1986 decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a psychiatric disability; the Veteran did not file a notice of disagreement.

5.  On March 28, 2005, the Veteran filed a claim to reopen entitlement to service connection for schizophrenia.

6.  On June 7, 2005, the Veteran filed a claim of entitlement to service connection for hernia.


CONCLUSIONS OF LAW

1.  Restoration of service connection for schizophrenia, effective February 1, 2009, is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.303 (2010).

2.  The December 1984 RO decision, which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for gastritis, is final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129(a) (1984); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  

3. The May 1986 RO decision, which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for psychiatric disability, is final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129(a) (1985); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  

4.  The criteria for an effective date prior to March 28, 2005, for the award of service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2010).

56.  The criteria for an effective date prior to March 28, 2005, for the award of service connection for epigastric hernia, status post hernioplasty with non-erosive gastritis, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The provisions of 38 C.F.R. § 3.105(d) allow for severance of service connection where evidence establishes that it is clearly and unmistakably erroneous.  Per a March 2008 rating decision, the Veteran was informed of the proposal to sever service connection for schizophrenia.  Action taken to sever service connection was taken pursuant to 38 C.F.R. § 3.105(d) in a November 2008 rating decision.  Thus, it is clear that the Veteran was given 60 days to present additional evidence to show that service connection should not be severed.  It should also be pointed out that the severance was taken within less than ten years from the award of service connection rating, is not governed by the provisions of 38 C.F.R. § 3.957.  

Proper notice was given to the Veteran regarding the severance of service connection.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, as will be discussed below, in light of the favorable decision as it relates to the finding that the severance of service connection was not proper, no further discussion of VCAA is necessary.  

With regard to the effective date issues, as detailed service connection was established for schizophrenia and epigastric hernia in a September 2005 rating decision.  Prior to such rating decisions, VCAA letters were issued to the Veteran in May 2005 and June 2005.  The Board notes that since the issue of entitlement to an earlier effective date for the grant of service connection is a downstream issue from that of service connection (for which VCAA letters were duly sent in May and June 2005), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  In any event, subsequent to the Veteran's June 2006 request for earlier effective dates, a VCAA letter was issued to the Veteran in August 2006 which specifically addressed the evidence necessary to establish an earlier effective date.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's prior claims for compensation, prior decisions of record, and other relevant documents pertaining to his effective date claims.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of entitlement to earlier effective dates.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In September 2005, the RO granted entitlement to service connection for schizophrenia, undifferentiated type, assigning a 100 percent disability rating, effective March 28, 2005.  Service connection was granted based on an August 2005 VA opinion.  In such opinion, the VA examiner noted review of the claims folder.  Upon mental status examination, the examiner diagnosed schizophrenia, chronic, undifferentiated type with depressive features.  The examiner noted that service treatment records available in the claims folders, which include treatments for other conditions, shows no evidence of any psychiatric symptom, treatment or evaluation.  The examiner stated that the Veteran's initial psychiatric evaluation and history described the presentation of psychiatric symptomatology since military service.  He has had psychiatric hospitalizations and psychiatric treatment for years with a poor occupational history and a fluctuating presentation of disabling psychiatric symptomatology.  Based on the Veteran's reports, history and evaluation, the examiner considered that his neuropsychiatric condition, diagnosed as schizophrenia chronic undifferentiated is at least as likely as not caused by and the result of his military service.

In September 2007, another VA opinion was requested to determine the etiology of the Veteran's psychiatric disorder.  The examiner noted review of the claims folder, including a review of service treatment records was performed and no evidence was found regarding Veteran's allegations of having received psychiatric treatment in 1965.  The examiner opined that the psychiatric examiner who performed the evaluation in 2005 based his opinion on the Veteran's subjective accounts of his own psychiatric history because the evidence mentioned of psychiatric admissions also confirms there is no evidence of psychiatric treatment prior to 1969, therefore there is no objective evidence of any relationship of the Veteran's condition of schizophrenia to his military service.  

The RO severed service connection based on the September 2007 VA opinion, making a determination that there was clear and unmistakable error in the September 2005 rating decision.  

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d).

In order for a claim of clear and unmistakable error to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Board has determined that the evidence is insufficient to make a finding that the September 2005 rating decision which granted service connection for schizophrenia was clearly and unmistakably erroneous.  Such grant of service connection was based on the August 2005 positive etiological opinion, which was based on a review of the claims folder and examination of the Veteran.  It is not clear from the record as to why the RO obtained another VA etiological opinion in September 2007.  VA is not permitted to obtain additional medical opinions if the purpose is to obtain evidence against a Veteran's case.  Mariano v. Principi, 17 Vet App 305, 312 (2003).  The September 2007 VA examiner opined that the August 2005 VA examiner based his opinion on the Veteran's subjective accounts of his own psychiatric history; however, it is impossible to determine whether the positive etiological opinion was based strictly on the Veteran's subjective accounts, as the examiner also reviewed other evidence, to include medical evidence and other lay statements.  While the September 2007 VA examiner concluded based on a review of the record that the Veteran's schizophrenia was not due to service, it seems to come down to a simple disagreement from two medical professionals as to the etiology of the Veteran's schizophrenia.  Such cannot provide the basis for a finding that the September 2005 decision was clearly and unmistakably erroneous.  Thus, the Board finds that the severance of service connection for schizophrenia was improper, and service connection for schizophrenia is reestablished, effective February 1, 2009.


Earlier effective date

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

In February 1969, the Veteran filed a formal claim of service connection for psychiatric disability.  In May 1969, the RO denied entitlement to service connection for a psychiatric disability.  In September 1969, the RO denied entitlement to service connection for schizophrenic reaction.  In such rating decision, the RO also determined that the Veteran was incompetent to handle disbursement of VA funds, effective July 29, 1969.  See 38 C.F.R. § 3.353 (1969, 2010).  The Veteran perfected a timely appeal to the Board.  In September 1971, the Board denied entitlement to service connection for schizophrenic reaction.  

In July 1977, the Veteran's spouse filed an informal claim to reopen entitlement to service connection for psychiatric disability.  In August 1977 correspondence, the RO stated that the Veteran's claim for a psychiatric disability had been previously denied, and that the evidence received was not new and material.

In April 1978, the Veteran requested the status of his claim of service connection for psychiatric disability.  In June 1978, the RO informed the Veteran's spouse that the Veteran's claim of service connection had been previously denied by the Board in September 1971.

In March 1980, the Veteran requested the status of his claim of service connection for psychiatric disability.  In August 1981, the Veteran requested the status of his claim of service connection for psychiatric disability.  In October 1981 correspondence to the Veteran's spouse, it was explained that the Veteran's claim was denied in a September 1971 Board decision and that there is no claim pending in the Veteran's case.  

In February 1982, the Veteran's spouse submitted an informal claim of service connection for schizophrenia, and a November 1981 record in support of such claim.  In March 1982 RO correspondence, it was determined that the evidence submitted was insufficient or inadequate to reopen the claim of service connection for a psychiatric disability.  

In August 1982, the Veteran filed a claim of service connection for gastritis, which was denied in a December 1984 rating decision.  The Veteran was notified of the rating action and of his right to appeal in April 1985.  He did not appeal and the decision is final.  .  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129(a) (1984); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  

In April 1986, the Veteran filed a claim to reopen entitlement to service connection for psychiatric disability.  In May 1986, the RO determined that new and material evidence had not been received to warrant a change in the prior determination pertaining to the denial of service connection for schizophrenia.  The Veteran was notified of the rating action and of his right to appeal later that same month.  He did not appeal and the decision is final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129(a) (1985); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  

On March 28, 2005, the Veteran filed a claim to reopen entitlement to service connection for schizophrenia, and in a September 2005 rating decision the RO granted service connection for schizophrenia, effective March 28, 2005.  

On June 7, 2005, the Veteran filed a claim of service connection for hernia, and in a September 2005 rating decision the RO granted service connection for epigastric hernia, status post hernioplasty with non-erosive gastritis, effective March 28, 2005.

The Veteran's communication received by VA on March 28, 2005, constituted a claim to reopen entitlement to service connection for schizophrenia since there were prior final disallowances of his claim as detailed hereinabove.  The assigned effective date of March 28, 2005, corresponds to the date of receipt of the Veteran's request to reopen.  

The Veteran's communication received by VA on June 7, 2005, was construed by the RO as an original claim of service connection for hernia.  Such communication could also be construed as a claim to reopen entitlement to service connection for gastritis, characterized by the Veteran as a hernia, since there was a prior final disallowance of his claim of service connection for gastritis as detailed hereinabove.  Whether it is viewed as an original claim for compensation or a claim to reopen, as the communication was received on June 7, 2005, this should be the corresponding effective date to the grant of service connection.  However, apparently the RO assigned an effective date corresponding to the date of receipt of his claim to reopen entitlement to service connection for schizophrenia.  While technically incorrect, the Board will uphold the March 28, 2005, effective date, but no earlier effective date is warranted.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In this case, service connection was ultimately granted based on the Veteran's request to reopen his claim of service connection for schizophrenia received on March 28, 2005, and the Veteran's request to reopen his claim of service connection for hernia/gastritis received on June 7, 2005, or an original compensation claim for hernia received on such date.  Based upon a complete review of the evidentiary record, the Board finds that March 28, 2005, is the earliest effective date assignable for the grant of service connection for schizophrenia and epigastric hernia.

The fact that the Veteran suffered from schizophrenia and residuals of epigastric hernia prior to March 28, 2005, is not relevant, as the mere presence of medical evidence of a disability prior to March 28, 2005 does not warrant an earlier effective date for a grant of service connection.  As detailed hereinabove, the Veteran's claim of service connection for a psychiatric disability was denied on a number of occasions by the RO, and by the Board in September 1971.  The Veteran's claim of service connection for gastritis was denied by the RO in April 1985, and the Veteran did not otherwise file a claim of service connection for hernia prior to June 7, 2005.  The September 1971 Board decision is final, and the Veteran did not otherwise file notices of disagreements with the RO denials.  Thus, such RO decisions are final.  The remaining way the Veteran could attempt to overcome the finality of either decision in an attempt to gain an earlier effective date, is to request a revision of any of the decisions based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  Since the prior Board and RO decisions are final, the decisions are not subject to revision in the absence of CUE in any of the decisions.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  However, CUE in the prior Board and RO decisions has not been alleged and is not before the Board.

Based on the above, the earliest date of receipt of a reopened claim of service connection for schizophrenia and hernia/gastritis, is March 28, 2005, the date the RO received the Veteran's request to reopen his claim of service connection for psychiatric disability.  In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to restoration of service connection for schizophrenia is granted.

Entitlement to an effective date earlier than March 28, 2005, for the grant of service connection for schizophrenia is denied.

Entitlement to an effective date earlier than March 28, 2005, for the grant of service connection for epigastric hernia, status post hernioplasty with non-erosive gastritis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


